Citation Nr: 1143184	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-03 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for any disability manifested by a magnesium deficiency, to include irritable bowel syndrome.

2.  Entitlement to an initial rating greater than 10 percent for hypertension.

3.  Entitlement to an initial rating greater than 10 percent for residuals of a left bunionectomy with scars.

4.  Entitlement to an initial rating greater than 10 percent for residuals of a right bunionectomy with scars.

5.  Entitlement to an initial compensable rating for migraines.

6.  Entitlement to an initial compensable rating for acnes vulgaris.

7.  Entitlement to an initial compensable rating for gastro-esophageal reflux disease.

8.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 2000 to March 2006.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that in pertinent part denied service connection for low magnesium and granted service connection and noncompensable ratings for residuals of a left bunionectomy with scars, residuals of a right bunionectomy with scars, hypertension, migraines, acnes vulgaris, gastro-esophageal reflux disease (hereinafter: GERD), and hemorrhoids.  This appeal also arises from a January 2008 rating decision that assigned increased (10 percent) initial ratings for residuals of a left bunionectomy with scars, residuals of a right bunionectomy with scars, and hypertension.  

The Veteran appealed for service connection for a disability manifested by "low magnesium."  Thus, the Board has jurisdiction over symptoms that are part and parcel to a claim for service connection for "low magnesium."  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).  A February 2006 pre-discharge VA gynecology compensation examination report contains an assessment of "irritable bowel."  The Veteran has not claimed service connection for this disability, nor has the RO addressed this issue in a rating decision.  Because the medical evidence suggests a potential relationship between the need for supplemental magnesium (as a stool softener to treat constipation) and an irritable bowel disability, and because irritable bowel arose during active service, the Board has re-characterized the claim for service connection for low magnesium to include irritable bowel syndrome.  

Service connection for irritable bowel syndrome and entitlement to a compensable rating for acne vulgaris are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the initial appeal period, hypertension has been manifested by a history of diastolic pressure predominantly 100 or more; not shown is diastolic pressure that is predominantly 110 or more, or systolic pressure predominantly of 200 or more.  

2.  Throughout the initial appeal period, the residuals of bilateral bunionectomies and bilateral hammertoe surgeries include pain on use of the feet that causes no worse than moderate disability of each foot; also shown are painful bilateral bunionectomy scars and arthritic changes of the first metatarsal phalangeal joints, bilaterally.  

3.  Throughout the initial appeal period, completely prostrating migraines have not been shown.  

4.  Throughout the initial appeal period, GERD has been manifested by recurrent epigastric distress and pyrosis. 

5.  Throughout the initial appeal period, hemorrhoids have been manifested by thrombosis, irreducibility, and frequent recurrences. 


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating greater than 10 percent rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).  

2.  The criteria for an initial rating greater than 10 percent for residuals of a right foot injury are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for an initial rating greater than 10 percent for residuals of a left foot injury are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).

4.  The criteria for an initial 10 percent rating for right first metatarsal phalangeal joint arthritis are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).

5.  The criteria for an initial 10 percent rating for left first metatarsal phalangeal joint arthritis are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).

6.  The criteria for a single 10 percent rating for bilateral painful bunionectomy scars are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2011).

7.  The criteria for a compensable initial rating for migraines are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011).

8.  The criteria for an initial 10 percent schedular rating for GERD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).

9.  The criteria for an initial compensable rating for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and her representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in March 2006, prior to the decision. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The claimant challenges the initial evaluations assigned following the grant of service connection.  The Court held that where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id at 490-91.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient and examination reports.  The claimant was afforded VA medical examinations in February 2006.  Neither the claimant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

If a Veteran or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Each of the following issues involves the initial rating assigned after service connection was established.  The Court also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Initial Rating for Hypertension

Hypertension has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted if hypertension is manifested by diastolic blood pressure predominantly 100 or more, or if the systolic pressure is predominantly 160 or more.  A 10 percent rating is also warranted if the condition requires continuous medication for control, and there is a history of diastolic pressure predominantly 100 or more.  A 20 percent rating is warranted if the diastolic pressure is predominantly 110 or more, or if the systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted if the diastolic pressure is predominantly 120 or more.  A 60 percent rating (the highest available rating) is warranted if the diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

The Veteran's enlistment examination, performed in March 2000, shows no relevant abnormality.  Her blood pressure reading was 135/73.  According to a February 2006 VA cardiology pre-discharge compensation examination report, the Veteran had uncontrolled hypertension with a left arm sitting blood pressure reading of 140/96.  Her Service Treatment Reports (STRs) do not show significantly higher blood pressure readings.  For instance, a December 2005 report notes 143/100.  

From the facts set forth above, it is clear that the Veteran's hypertension has been manifested throughout the appeal period by a history of diastolic pressure predominantly 100 or more.  Not shown is diastolic pressure that is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Comparing these manifestations with the rating criteria, the criteria for a schedular rating greater than 10 percent under Diagnostic Code7101 are not more nearly approximated.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for an initial schedular disability rating greater than 10 percent for hypertension is therefore denied.  

Initial Ratings for Residuals of Right and Left Bunionectomies with Scars

The Veteran seeks higher initial ratings for residuals of right and left bunionectomies with scars.  Because this bilateral condition is virtually identical for either foot, the same analysis applies to either foot.  

These disabilities have been rated 10 percent disabling for each foot under Diagnostic Code 5284 for the entire appeal period.  Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  Additional guidance exists for rating these disabilities.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

     The intent of the schedule is to recognize painful motion with joint or peri articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran's enlistment examination, performed in March 2000, shows no relevant abnormality.  Her feet were normal.  She underwent bilateral bunionectomies and bilateral hammertoe corrective surgeries during active service.  According to a February 2006 VA general medical compensation examination report, there were surgical scars of both great toes and both 5th toes.  These scars measured 2-inches by 0.1 inch at the great toe and 1/2-inch by 0.1-inch at the 5th toe, respectively.  The scars were non-tender, light-colored, and stable.

According to a February 2006 VA orthopedic compensation examination report, the Veteran continued to have pain in the great toes when running.  The metatarsal phalangeal joints of the great toes were tender, but showed full range of motion.  Great toe dorsiflexion was to 45 degrees and plantar flexion was to 30 degrees, without pain or weakness.  The examiner found mild arthritic changes at the base of each great toe.  There was no unusual callus on the feet.  The arches were normal.  The little toe joints were fused and were tender, due to previous hammertoe corrective surgery.  The 5th digit metatarsophalangeal joints had full range of motion, bilaterally.  There was mild lack of endurance and mild functional impairment of the feet, estimated to represent the loss of one-half of the normal function of each great toe.  The examiner noted a 2-inch scar on the dorsum of each great toe.  The tips of the great toes were numb.  

In her November 2006 NOD, the Veteran reported that her bunionectomy scars were very painful and that her great toes were numb.  She reported that her little toes were painful when walking.  She did not report scar pain of the little toes.

From the facts set forth above, it is clear that the residuals of right and left bunionectomies and hammertoe surgeries include not only bilateral foot pains when walking and weight-bearing, but also first metatarsal phalangeal joint arthritis, bilaterally, and painful surgery scars at the base of each great toe.  While the rating criteria of Diagnostic Code 5284 provide no guidelines for distinguishing "moderate" from "moderately severe" or from "severe" foot injury, as used in the rating schedule, it appears that the pain on weight-bearing and walking represents a level of disability that is no worse than moderate.  Therefore, the criteria for a 20 percent rating under Diagnostic Code 5284 are not more nearly approximated.  Next for consideration are separate evaluations for separate problems arising from the same injury.  

Separate evaluations for separate problems arising from the same injury are permitted if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Turning to separate ratings for arthritis of the first metatarsal phalangeal joints, because the February 2006 pre-discharge VA compensation examination report clearly notes the onset of arthritis in these joints, separate ratings for arthritis are warranted.  

Degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Because there is pain on use (see 38 C.F.R. § 4.59, supra) and because the tenets of DeLuca, supra, require VA to consider a compensable rating, a 10 percent rating is warranted for arthritis of each first metatarsal phalangeal joint.  

Turning to a separate rating or ratings for bilateral bunionectomy scars, although the February 2006 VA compensation examination report notes that the bunionectomy scars are non-tender, the Veteran reported in her NOD that both bunionectomy scars are very painful and that the great toes are numb.  This lay evidence of scar pain and numbness is competent, credible, and persuasive.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  The two bunionectomy scars have been manifested throughout the appeal period by painful superficial linear scars.  Because there are a total of two bunionectomy scars, a single 10 percent rating is for application under Diagnostic Code 7804.   

The evidence does not contain factual findings that demonstrate distinct time periods in which the residuals of bilateral bunionectomies exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against initial schedular ratings greater than 10 percent under Diagnostic Code 5284 for each foot.  Because the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The evidence does favor, however, a separate 10 percent rating for right first metatarsal phalangeal joint arthritis and a separate 10 percent rating for left first metatarsal phalangeal joint arthritis.  The evidence also favors a single 10 percent rating for painful bilateral bunionectomy scars.  

The claim for an initial schedular disability rating greater than 10 percent under Diagnostic Code 5284 is therefore denied for each foot.  Separate 10 percent ratings will be granted for arthritis of the right first metatarsal phalangeal joint and for the left metatarsal phalangeal joint.  A single 10 percent rating will be granted for bilateral bunionectomy scars.  

Initial Rating for Migraines

The Veteran seeks a compensable initial rating for migraines, which have been rated zero percent disabling under Diagnostic Code 8100.  Diagnostic Code 8100 is specifically for rating migraines.  Under Diagnostic Code 8100, a noncompensable rating is warranted for attacks occurring less frequently than one in two months.  A 10 percent rating for migraines is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation requires very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The Veteran's enlistment examination, performed in March 2000, shows no relevant abnormality.  According to a February 2006 VA pre-discharge general medical compensation examination report, she developed bi-temporal headaches about two years earlier.  These headaches have recurred once or twice per week.  The impression was migraine-type headaches with bilateral throbbing pains that recur no more than twice each week; headaches improved with Motrin(r) and Fioricet(r).  

A February 2006 VA gynecology compensation examination report mentions that headaches increased, premenstrually.

In her November 2006 NOD, the Veteran reported that her migraines were very painful and were accompanied with sensitivity to light and sound.  She did not report symptoms that could be construed as prostrating attacks of migraines occurring at least once in two months.

From the facts set forth above, it is clear that the Veteran's migraines do not more nearly approximate the criteria of a 10 percent schedular rating.  The evidence does not contain factual findings that demonstrate distinct time periods in which the migraines exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against an initial schedular rating greater than zero percent for migraines.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An initial schedular rating greater than zero percent must therefore be denied.

Initial Rating for GERD

The Veteran seeks a compensable initial rating for GERD, which has been rated zero percent disabling under Diagnostic Code 7346.  Under Diagnostic Code 7346, a 60 percent rating is warranted for pain, vomiting, material weight loss, and hemetemasis or melena with moderate anemia; or, other symptoms productive of severe impairment of health.  

A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, all of which is productive of a considerable impairment of health.  

A 10 percent evaluation is warranted for GERD with two or more of the symptoms required for a 30 percent rating, but of lesser severity than is required for that rating.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

The Veteran's enlistment examination report, dated in March 2000, shows no relevant abnormality.  According to a February 2006 VA pre-discharge general medical compensation examination report, she developed heartburn during active military service and was put on antacids.  She occasionally developed heartburn, she reported.  The impression was simply gastritis and GERD; heartburn improved on medication. 

In her November 2006 NOD, the Veteran reported recurring heartburn and indigestion and reported that her throat felt like it was on fire.  

From the facts set forth above, it is clear that GERD does produce two of the symptoms listed at the 30 percent rating criteria: recurrent epigastric distress and pyrosis.  While these are not productive of considerable impairment of health, they need not be in order to qualify for a 10 percent rating.  The 10 percent rating criteria clearly sets forth that only two of the symptoms need be shown and these symptoms may be of lesser severity than is required for the 30 percent rating.  Because two of the symptoms listed at the 30 percent criteria are shown, the criteria of a 10 percent rating are more nearly approximated.  The evidence does not contain factual findings that demonstrate distinct time periods in which GERD exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the evidence favors an initial 10 percent rating for GERD.  An initial 10 percent schedular rating must therefore be granted.

Initial Rating for Hemorrhoids

The Veteran seeks a compensable initial rating for hemorrhoids, which have been rated zero percent disabling under Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate internal or external hemorrhoids warrant a noncompensable rating.  Where external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences, a 10 percent rating is warranted.  Where external or internal hemorrhoids persistently bleed and cause anemia, or where there are fissures, a 20 percent rating, the maximum offered under Diagnostic Code 7336, is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).  

The Veteran's enlistment examination report, dated in March 2000, shows no relevant abnormality.  A February 2006 VA gynecology compensation examination report mentions that two moderately-sized external hemorrhoids were seen.  A stool softener was being used.  There was no edema or erythema.  The assessment was hemorrhoids with symptoms.  

In her November 2006 NOD, the Veteran reported persistent recurring blood in the stool, pain, and difficulty keeping affected areas clean.  This appears to more nearly approximate the criteria of a 10 percent rating.  While the hemorrhoids are not described as large, they need not be if they are thrombotic.  Concerning thrombosis, persistent bleeding means that thrombosis (clotting) is also frequently occurring.  There is no indication that these external hemorrhoids are reducible.  Thus, the Veteran's external hemorrhoids have been manifested throughout the appeal period by thrombosis, irreducibility, and frequent recurrences.  Comparing these manifestations to the rating criteria, the criteria for a 10 percent rating are more nearly approximated.

The evidence does not contain factual findings that demonstrate distinct time periods in which hemorrhoids exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the evidence favors an initial 10 percent rating for hemorrhoids.  An initial 10 percent schedular rating must therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his [or her] service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court added a three-part test for triggering extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the disabilities rated herein have not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An initial rating greater than 10 percent for hypertension is denied.

An initial rating greater than 10 percent under Diagnostic Code 5284 for injury of each foot is denied.  

A separate 10 percent schedular rating for right first metatarsal phalangeal joint arthritis is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent schedular rating for left first metatarsal phalangeal joint arthritis is granted, subject to the laws and regulations governing payment of monetary benefits.  

A single 10 percent schedular rating for painful bilateral bunionectomy scars is granted, subject to the laws and regulations governing payment of monetary benefits.  

An initial compensable rating for migraines is denied.

An initial 10 percent schedular rating for gastro-esophageal reflux disease is granted subject to the laws and regulations governing payment of monetary benefits.

An initial 10 percent schedular rating for hemorrhoids is granted subject to the laws and regulations governing payment of monetary benefits.




REMAND

Service connection for Bowel Symptoms

The Veteran seeks service connection for any disability manifested by a magnesium deficiency.  A VA pre-discharge compensation examination report reflects that an irritable bowel disability began during active service and a need for supplemental magnesium as a stool softener also arose during active military service.  Thus, although the Veteran requested service connection for low magnesium, the Board will construe that claim broadly to include any symptom that might be related, including symptoms of diarrhea, constipation, or other bowel symptom.  Clemons, supra.  

VA's duty to assist includes obtaining a medical opinion on the matter. 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Bearing in mind that service connection is already in effect for GERD and hemorrhoids, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any bowel symptom.  

Acne Vulgaris Rating 

The Veteran seeks an initial compensable rating for acne vulgaris.  According to a February 2006 VA pre-discharge general medical compensation examination report, she developed an erythematous rash on her face in 2005.  The examiner stated, "This acne is recurrent but currently is much better."  The impression was acne vulgaris, improved, on cream.  The examination report does not address the percentage of skin area affected by acne vulgaris, and thus, is inadequate for rating purposes.  In order to ensure that the disability is accurately rated, the Board must request re-examination.  38 C.F.R. § 3.327.

In her November 2006 NOD, the Veteran reported that acne recurred at various times and that it was not active when she underwent a VA examination.  The Court has held that the duty to assist requires that, when a claimant submits a claim for a disease cyclical in the manifestation of its symptoms, such as acne vulgaris, VA must conduct an examination during the active stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In so holding, the Court stated: "It is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed".  Id. at 407 (quoting Bowers v. Derwinski, 2 Vet. App. 675, 676 (citing 38 C.F.R. § 4.1).  

The Veteran should be scheduled for a VA dermatologic examination.  The examination should be performed, if possible, when the acne vulgaris condition is in an active stage.  If this is not possible, the examiner should estimate the amount of skin coverage affected by acne vulgaris during an active stage.  The examiner should report this estimate in percentage of total body coverage represented by acne vulgaris, the percent of exposed area is affected by acne vulgaris, and whether a systemic corticosteroid or other immunosuppressive drug treatment was required to control acne vulgaris during the appeal period.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an appropriate examination to determine the nature and etiology of any bowel-related symptom.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine her, and offer a diagnosis, if appropriate.  For each diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disorder began during or is otherwise related to active military service.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC should make arrangements for a dermatology examination, to be conducted when acne vulgaris is in an active stage, if possible.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine her, and offer a diagnosis, if appropriate.  The physician should estimate the percentage of total body coverage represented by acne vulgaris during an active stage of the disease, the percentage of exposed area is affected by acne vulgaris during an active stage of the disease, and whether a systemic corticosteroid or other immunosuppressive drug treatment has been required to control acne vulgaris during the appeal period.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  The physician may estimate the percent of surface area covered by acne vulgaris during an active stage, if the disease is quiescent at the time of examination.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on her claims.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


